DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "a first electronic connection" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, this limitation will be interpreted as “the first electronic connection” because Claim 23 depends from Claim 22, which depends from Claim 21; where Claim 21 also recites “a first electronic connection”.
Claim 37 recites the limitation "system of claim 6” in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 6 is cancelled.  For the purpose of this examination, this limitation will be interpreted as “system of claim 24” because Claim 37 also recites “wherein each of the at least one load detection circuit”, which is also recited in Claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-26, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhejiang Dahua Technology Co., Ltd. (CN 106303299 A1) (herein referred to as “Zhejiang”), in view of Hwang (US 2014/0241703 A1), and in further view of Oh et al. (US 2017/0149470 A1); all as cited in the IDS 11/24/2021.
Regarding Claim 19, Zhejiang teaches a system in Figure 5, comprising: 
at least one signal input circuit configured to receive target input signals from at least one sensor device (from video data capturing apparatus 501; at node A4); 
at least one signal processing unit (video data distribution device 502) configured to output signals to a first electronic connection (using 5021) and obtain a reverse control signal (using comparator U2); 
but does not explicitly teach the system, further comprising:
a signal distributor connected to the at least one signal input circuit, wherein each of the at least one signal processing unit includes: at least one switch connected to the signal distributor, wherein the at least one switch is configured to connect the signal distributor and the signal processing unit for the signal distributor distributing the target input signals to the at least one signal processing unit, or disconnect the signal distributor and the signal processing unit for preventing the target input signals from being extracted as the reverse control signal.  
Hwang teaches in Figure 3 a system, further comprising:   
a signal distributor connected to the at least one signal input circuit (using image quality information detector and signal converter 330 and video signal image quality information selector 350 to distribute the target input signals from signal input circuit 310 to the image processing unit 370).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detail the signal input circuit of Zhejiang with the input system taught in Figure 3 of Hwang providing the video signal in order “to provide a transmission scheme that may insert video image quality information and thereby transmit a video signal while maintaining a standard format of the video signal in an analog camera output and enable a digital video recorder (DVR) system to determine a transmission scheme of the received video signal and video image quality of the received video signal and to differentiate video processing based on the determined video signal transmission scheme and video signal image quality, and to provide a video image quality adaptive DVR system.”  Hwang: [0007].
The combined teachings of Zhejiang and Hwang, as a whole, do not explicitly teach the system, further comprising:   
wherein each of the at least one signal processing unit includes: 
at least one switch connected to the signal distributor, 
wherein the at least one switch is configured to connect the signal distributor and the signal processing unit for the signal distributor distributing the target input signals to the at least one signal processing unit, or disconnect the signal distributor and the signal processing unit for preventing the target input signals from being extracted as the reverse control signal.  
Oh et al. teaches in Figure 4 the system, further comprising:
wherein each of the at least one signal processing unit (120) includes: 
at least one switch connected to the signal distributor (as further depicted in Figure 4: a first switch 402);
wherein the at least one switch is configured to connect the signal distributor and the signal processing unit for the signal distributor distributing the target input signals to the at least one signal processing unit (where the switch 402 connects 110 to 130 when on), or disconnect the signal distributor and the signal processing unit for preventing the target input signals from being extracted as the reverse control signal (where the switch 402 disconnects 110 from 130 when off).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of the first switch 402 of Oh et al. with the input of the signal processing unit of Zhejiang and Hwang, as a whole, for the purpose of controlling the input to the signal processing unit.  Oh et al.: [0066].

Regarding Claim 20, Zhejiang, Hwang, and Oh et al., as a whole, teach all the limitations of the present invention, wherein Hwang further teaches the system, wherein the signal distributor incudes at least one high bandwidth video filtering driver chip (using the digital video image quality detector within 330 and 350; see also [0031] where “an image quality information detection scheme of the DVR system … may be divided in two types, high image quality and low image quality”) or the signal distributor includes an analog signal decoding chip (analog video decoder within 330), a digital signal processing circuit (digital video receiver within 330), and at least one analog signal coding chip (using analog video image quality detector within 330 and 350; where [0031] further discusses how the image quality detector(s) code the image quality information into high image quality and low image quality).

Regarding Claim 21, Zhejiang, Hwang, and Oh et al., as a whole, teach all the limitations of the present invention, wherein Hwang further teaches the system, further comprising: 
wherein each of the at least one processing unit includes at least one signal output circuit configured to output signals to a first electronic connection (using the analog video decoder).

Regarding Claims 22 and 38, Zhejiang, Hwang, and Oh et al., as a whole, teach all the limitations of the present invention, wherein Oh et al. further teaches the system, wherein the at least one switch includes: 
at least one input terminal connected to the signal distributor (input from 110/130); 
at least one output terminal connected to the at least one signal output circuit (output to 130/110); and 
at least one control terminal connected to the at least one signal processing unit (using the plurality of communication services provided by the electronic device 100; see [0063]-[0067] for general discussion of controlling the switches).  

Regarding Claim 23, Zhejiang, Hwang, and Oh et al., as a whole, teach all the limitations of the present invention, wherein Hwang further teaches the system, further comprising: 
at least one storage medium connected to the at least one signal processing unit circuit via the first electronic connection, wherein the storage medium is a digital video recorder (DVR) (using the analog video decoder); and 
wherein the at least one sensor device connected to the at least one signal input circuit via a second electronic connection, wherein the at least one sensor device includes a camera (using the analog video image quality detector), and the target input signals are analog video signals (in an analog transmission scheme).

Regarding Claim 24, Zhejiang, Hwang, and Oh et al., as a whole, teach all the limitations of the present invention, wherein the at least one signal processing unit is further configured to: 
detect the reverse control signal via the first electronic connection (Zhejiang: from the comparator U2), and in response to a detection of the reverse control signal from the first electronic connection, disconnect the at least one switch to disconnect the signal distributor from the at least one signal output circuit (where the switches of Oh et al. are controlled to connect/disconnect in response to a plurality of communication services, including Zhejiang’s comparator U2).

Regarding Claim 25, Zhejiang, Hwang, and Oh et al., as a whole, teach all the limitations of the present invention, wherein Zhejiang further teaches the system, further comprising at least one load detection circuit connecting the at least one signal output circuit with the at least one switch (using 5021).  

Regarding Claim 26, Zhejiang, Hwang, and Oh et al., as a whole, teach all the limitations of the present invention, wherein Zhejiang further teaches the system, wherein the at least one load detection circuit is configured to: 
detect whether the at least one signal output circuit is connected to the storage medium via the first electronic connection based on whether 501, 503 is connected to 502); 
in response to a detection that the storage medium is not connected to the at least one signal output circuit, control the at least one switch to disconnect the signal distributor from the at least one signal output circuit (based on the control signal from U2).  

Allowable Subject Matter
Claims 27-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 27, the prior art does not disclose, teach or suggest the system, wherein the at least one load detection circuit is configured to: 
in response to a detection that the storage medium is connected to the signal output circuit via the first electronic connection, the load detection circuit sends a first closing signal to the at least one switch; 
in response to a detection of the reverse control signal from the first electronic connection, the at least one signal processing unit sends a second closing signal to the at least one switch; and the at least one switch closes upon receiving the first closing signal and the second closing signal;
in combination with all the other claimed limitations.

Regarding Claim 28, the prior art does not disclose, teach or suggest the system, wherein the at least one signal processing unit includes a plurality of signal extraction circuits; and the system further comprises at least one first OR gate connecting the plurality of signal extraction circuits with the at least one output terminal of the at least one switch;
in combination with all the other claimed limitations.
Claims 29-35 are objected for depending from Claim 28.

Regarding Claim 36, the prior art does not disclose, teach or suggest a system, 
wherein the at least one signal processing unit includes a first resistor, a second resistor, and a first triode, and 
wherein a first terminal of the first resistor is connected to each of the at least one signal processing unit, and a second terminal of the first resistor is connected to a base terminal of the first triode; 
a collector electrode of the first triode is connected to a first voltage input port, and an emitter electrode of the first triode is connected to a first terminal of the second resistor; and a second terminal of the second resistor is connected to the at least one signal input circuit.  

Claims 37 is objected to as being dependent upon a rejected base claim, but would be allowable if the 112 rejection (see above) is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 37, the prior art does not disclose, teach or suggest the system, wherein each of the at least one load detection circuit includes a first capacitor, a second capacitor, a third resistor and a fourth resistor, and wherein: a first terminal of the first capacitor is connected to a first terminal of a corresponding switch, and a second terminal of the first capacitor is connected to a first terminal of the third resistor, a first terminal of the fourth resistor and the signal output circuit respectively; a second terminal of the third resistor is connected to a second voltage input port; a second terminal of the fourth resistor is connected to a first terminal of the second capacitor, and a second terminal of the corresponding switch respectively; and a second terminal of the second capacitor is ground connected.  

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA J. CHENG/           Primary Examiner, Art Unit 2849